COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:        Michelle Hartman v. Wayne Correll and Peggy Correll

Appellate case number:      01-15-00415-CV

Trial court case number: 2012-38756

Trial court:                151st District Court of Harris County

        This appeal was stayed pursuant to a notice of bankruptcy stay, filed in this Court on May
27, 2015, stating that appellee/cross-appellant, Wayne Correll, had filed, on May 20, 2015, a
petition for relief under Chapter 13 of Title 11, United States Code, in Case 15-32769, in the
United States Bankruptcy Court for the Southern District of Texas. See TEX. R. APP. P. 8.2; see
also 11 U.S.C. § 362(a) (automatic stay in bankruptcy). Appellant/cross-appellee Michelle
Hartman has notified this Court that the bankruptcy case has been dismissed and provided a copy
of the bankruptcy court’s “Order Dismissing Case with Prejudice to Refiling Another Case for
180 Days,” signed and entered on August 20, 2015. Accordingly, we reinstate the case on the
Court’s docket. See TEX. R. APP. P. 8.3(a).

       The clerk’s record, received on June 9, 2015, and the reporter’s record (volume 7 of 10),
received on July 10, 2015, are filed in this appeal. See TEX. R. APP. P. 8.2.

         The remainder of the reporter’s record is due to be filed within 30 days of the date of this
order.

         It is so ORDERED.


Judge’s signature:      /s/ Terry Jennings
                        

Date: September 15, 2015